Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US6582715) in view of R1 (“Gun Nozzles For Every Application” Gema, 2015, pp. 1-23).
Regarding claim 1-5 and 15-16, Barry teaches coating (col.2, lines 35-44) a stainless (Col. 3, lines 45-54) hip stem (Fig. 1) or a knee implant (col. 1, lines 11-18) with a composite material comprising a zeolite (abstract) that may comprise silver ions (col. 6, lines 36-47) and a polymeric resin (col. 2, lines 45-54) via powder coating wherein the coating is thereafter cured via baking (col. 4, lines 11-25).  Barry fails to describe the powder coating processing specifics but instead refers to the process in a manner that might indicate that one of ordinary skill in the art would readily recognize how the process is performed (col. 4, lines 26-30). However, shows that particulars of the powder coating process in general wherein the guns contain nozzles (pg.1) and the establishment of a charge differential between a coating nozzle and a surface that is grounded and providing an electrostatic deposition (pg. 8). Therefore if it were not implied by Barry that the powder coating method employed by him was the same of R1, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the powder coating method of R1 in the invention of Barry as a use of a known coating technique to a known medical device ready for improvement wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 6, 8-9, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US6582715) in view of R1 (“Gun Nozzles For Every Application” Gema, 2015, pp. 1-23).as applied to claims 1-5 and 15-16 above, and further in view of Crudden et al. (USPGPub2012/0315340).

Regarding claims 8-9, the teachings of Barry in view of R1 are as shown above. Barry in view of R1 fails to teach wherein the medical coating includes a porogen for providing porosity that is later removed.  However, Crudden teaches that it is known to incorporate porogens such as sodium chloride into coating for medical implants containing polymers and zeolites in order to provide porosity in the final coating provided after later removal of the porogen from the coating [0066]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the porogen of Crudden in the invention of Barry in view of R1 in order to impart the same porosity of Crudden’s zeolite containing polymeric coating into the zeolite containing polymeric coating of Barry in view of R1 as a use of a known pore providing technique to improve similar medical implants in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 12, the teachings of Barry in view of R1 are as shown above. Barry in view of R1 fails to teach wherein the polymer/zeolite composition provided further comprises carbon fibers. .  However, Crudden teaches that it is known to incorporate carbon fibers into zeolite/polymeric antimicrobial coatings for medical implant as a reinforcement material for the coating [0067]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the carbon fiber of Crudden in the zeolite/polymeric antimicrobial coatings 
Regarding claims 13 and 17-18, Barry teaches coating (col.2, lines 35-44) a stainless (Col. 3, lines 45-54) hip stem (Fig. 1) or a knee implant (col. 1, lines 11-18) with a composite material comprising a zeolite (abstract) that may comprise silver ions (col. 6, lines 36-47) and a polymeric resin (col. 2, lines 45-54) via powder coating wherein the coating is thereafter cured via baking (col. 4, lines 11-25).  Barry fails to describe the powder coating processing specifics but instead refers to the process in a manner that might indicate that one of ordinary skill in the art would readily recognize how the process is performed (col. 4, lines 26-30). However, shows that particulars of the powder coating process in general wherein the guns contain nozzles (pg.1) and the establishment of a charge differential between a coating nozzle and a surface that is grounded and providing an electrostatic deposition (pg. 8). Therefore if it were not implied by Barry that the powder coating method employed by him was the same of R1, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the powder coating method of R1 in the invention of Barry as a use of a known coating technique to a known medical device ready for improvement wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further, Barry (col. 2, lines 20-28) and Crudden [0018] both teach the use of PEEK as a polymer of choice. Further it should be noted that Barry teaches using zeolites containing silver in the same amounts as described in the current specification as yielding hydrophilicity and a negative charge (col. 2, lines 45-54), wherein the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. Further, a reference .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US6582715) in view of R1 (“Gun Nozzles For Every Application” Gema, 2015, pp. 1-23).as applied to claims 1-5 and 15-16 above, and further in view of Wei et al. (USPGPub 2010/0204699).
Regarding claim 7, the teachings of Barry in view of R1 are as shown above. Barry in view of R1 fails to teach wherein the implant treated is a trauma plate.  However Wei teaches that trauma plates are known medical devices used to deliver medical compositions [0210].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat the trauma plate of Wei using the coating technique of Wei in order to impart the delivery system of Barry in view of R1 to the implant of Wei in order to provide it with the same antimicrobial benefit shown by Barry in view of R1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US6582715) in view of R1 (“Gun Nozzles For Every Application” Gema, 2015, pp. 1-23) and further in view of Crudden et al. (USPGPub2012/0315340) as applied to claims 6, 8-9, 12-13 and 17-18 above and further in view of Campbell et al. (USPGPub2008/0286329).
Regarding claim 10, the teachings of Barry in view of R1 and further in view of Crudden are as shown above. Barry in view of R1 and further in view of Crudden fails to teach wherein the porogen is sodium bicarbonate.  However, Campbell teaches that known porogens for inclusion in medical devices includes both the sodium chloride as guided by Crudden and sodium bicarbonate [0097].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the .

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US6582715) in view of R1 (“Gun Nozzles For Every Application” Gema, 2015, pp. 1-23).as applied to claims 1-5 and 15-16 above, and further in view of Crudden2 (USPGPub 2012/0315340).
Regarding claim 11, the teachings of Barry in view of R1 are as shown above. Barry in view of R1 fails to teach wherein the product formed is post-loaded. However, Crudden2 shows that it is known to post-load coatings on medical implants comprising zeolites and polymers in order to control the antimicrobial activity of those implants (see Examples 1-2), which is already a desire of Barry. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to post load the coating of Barry in view of R1 using the methodologies of Crudden2 in order to control the antimicrobial activity of the invention of Barry in view of R1 in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717